Citation Nr: 1309334	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus with nephropathy, currently assigned a 20 percent evaluation.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions of November 2004, which denied service connection for PTSD and bilateral hearing loss, and October 2007, which expanded the Veteran's service-connected diabetes mellitus disability to include nephropathy, but denied a rating in excess of 20 percent. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

An application to reopen a claim for service connection for tinnitus was received in February 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue to the AOJ in March 2012, but the paper and Virtual VA claims files do not reflect any action.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The issue of service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has withdrawn his appeal seeking an increased rating for diabetes mellitus with nephropathy.

2.  The Veteran has a current bilateral sensorineural hearing loss disability.  

3.  Symptoms of a hearing loss disability were not chronic during service.

4.  Symptoms of a hearing loss disability were not continuous since service.

5.  Bilateral hearing loss did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's bilateral hearing loss disability is not causally or etiologically related to in-service noise exposure, to include noise serving in field artillery. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of an increased rating for diabetes mellitus with nephropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The Veteran's hearing loss was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the appeal for an increased rating for diabetes mellitus, type 2, that claim has been withdrawn, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's bilateral hearing loss claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

As to the service connection claims, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, a March 2004 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While this letter did not address the service connection elements of degree of disability or effective dates, service connection has not been granted and any error related to those elements is accordingly harmless.  Adequate notice was provided again in December 2006 and March 2012.  The Veteran has had several years to respond and the issue was readjudicated most recently in an October 2012 Supplemental Statement of the Case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  He has reported treatment at a local Vet Center but this pertains to his psychiatric disability claim not his bilateral hearing loss claim.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the bilateral hearing loss claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a 2007 medical examination to obtain an opinion as to whether his bilateral hearing loss was the result of in-service noise exposure.  This opinion was rendered by a medical professional following thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The psychiatric examiner laid a factual foundation and reasoned bases for the conclusion that the Veteran's present bilateral hearing loss is not at least as likely as not related to service.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, at 300.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in March 2012.  In relevant part, the Board instructed that the Veteran be informed that his psychiatric disability and hearing loss claims were not subject to reopening and would be considered on the merits.  The Veteran was informed that his service connection claims were being considered on the merits in March 2012.  The Board finds that the RO complied substantially with March 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Withdrawn Appeal

In June 2012, VA received a signed letter from the Veteran indicating that he withdrew his claim for an increased rating for diabetes mellitus with nephropathy.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  As of June 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of this issue is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d).

Service Connection

The Veteran contends that he has hearing loss as a result of service.  For the reasons that follow, the Board finds that the Veteran's hearing loss was not present during service or continuously since service, manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or any incident of service to include working as a cannoneer.  The Board concludes that service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's claim triggers three theories of entitlement, as a chronic disease under 38 C.F.R. § 3.309(a) manifesting during service or continuously since service, as a chronic disease manifest to a compensable degree within one year of service, and direct service connection based on a nexus between the current disability and an in-service incurrence event, injury, or disease.  As the chronic disease theories are more favorable to the Veteran, the Board begins there.

In this case the Veteran has been diagnosed with sensorineural hearing loss.  The disability is a "chronic disease" listed under 38 C.F.R. § 3.309(a) as an other organic disease of the nervous system; therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

At a March 2007 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
20
20
20
40
40

Speech recognition was 94 percent in both ears.  The examination report indicates that the Veteran has sensorineural hearing loss.  

The Veteran has submitted the results of a July 2006 private audiology examination report.  Although the audiogram results are presented in graphical form, the report also lists speech discrimination scores.  He had speech discrimination of 92 percent in the right ear and 88 percent in the left.  These scores would satisfy the criteria for a present disability if the speech recognition test was the Maryland CNC or an equivalent.  The report does not specify.  The Board will, for the purposes of this decision, assume that the speech discrimination scores are comparable to the Maryland CNC and find that the Veteran has a present sensorineural hearing loss disability in both ears.  

The Board considers first whether the hearing loss had sufficient manifestations to be 'chronic' during service or whether it has been continuously present since service.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran underwent an enlistment physical examination in June 1970 which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-10
-5
-10
-10
LEFT
-15
-15
-5
-10
-15

At separation from service in February 1972, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
35
LEFT
5
35
35
35
35

Following his separation from active duty, the Veteran had additional Reserve service.  The Veteran completed an October 1972 report of medical history in connection with an examination.  While the examination report is not of record, the Veteran denied hearing loss at that time.  

The Veteran underwent a Reserve retention examination in August 1976.  He denied hearing loss in his report of medical history.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
N/A
0
LEFT
0
0
5
N/A
15

He had another Reserve retention examination in July 1977.  He denied hearing loss in his report of medical history.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
30
LEFT
10
10
10
10
10

Speech recognition ability was not tested at any of his active duty or Reserve examinations.

The record also contains treatment records from the Guam Memorial Hospital.  The Veteran was treated in November 1990 for right facial swelling which was found to be a likely abscess in the submandibular region.  The Veteran denied hearing loss and tinnitus.  Audiometric testing was not performed.  

The Veteran filed a March 2004 statement describing his hearing loss.  He indicated that he had been treated by a private doctor who had died two years previously.  He claimed that the hearing loss began in 1998.  He reported that the doctor had told him that his hearing problem was "manifested by continuous exposure to loud noises while in Vietnam."  

The RO sent the Veteran for a March 2007 VA examination and July 2007 opinion to determine if his current complaints of hearing loss were related to service.  The claims file was not available at the time of the March 2007 VA examination but was forwarded for a medical opinion which was provided in July 2007.  The examiner conducted an audiometric examination which found a hearing loss disability, as discussed above.  The examiner also took a history from the Veteran.  He reported having worked for the local government public works department from 1974 to 1993 without hearing protection.  The examiner explained that the Veteran's hearing tests at separation and during his Reserve service were inconsistent.  The 1972, 1976 and 1977 threshold results varied across the board and displayed more variability than what would be expected.  The examiner concluded that the separation examination results which showed a hearing loss disability were not valid.  

The Board finds that the hearing loss disability was not chronic during service and was not continuously present since service.  The evidence in support of a chronic bilateral hearing loss disability during service is the 1972 audiometric findings during his separation examination.  Comparison of the audiometric findings from 1972, 1976 and 1977 show that he met the standards for abnormal hearing intermittently.  See Hensley.  A competent medical opinion has determined that these findings are invalid.  The Board notes that the July 2007 VA opinion is the only opinion on the matter in the record with regard to the validity of these audiometric findings.  The Veteran's March 2004 statement states that his bilateral hearing loss was a manifestation of his in-service noise exposure, not that his hearing loss was symptomatic during or continuously after service.  There is no other medical evidence which tends to show that he had symptoms of bilateral hearing loss during service.  The Veteran himself denied hearing loss in February and October 1972, August 1976, July 1977 and November 1990.  His uncontested statement is that the hearing problem began in 1998.  Thus, symptoms of a hearing loss disease were not chronic during service.  Symptoms of a bilateral hearing loss were not continuous since service.  

In the alternative, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has the necessary service to trigger this presumption.  Given the invalid audiometric testing results in the 1970's and his consistent account that his hearing loss problems did not begin until 1998, the Board finds that the Veteran's hearing loss was not shown for decades after service.  The Veteran cannot benefit from the presumption.  The Board concludes that service connection is not warranted either as a chronic disease under 38 C.F.R. § 3.309(a) manifesting during service or continuously since service, or as a chronic disease manifest to a compensable degree within one year of service.  

The only remaining theory of entitlement is direct service connection.  Direct service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran contends that he had noise exposure during service while in field artillery in Vietnam.  The Veteran's service personnel records show that he served as a cannoneer.  He also served in Vietnam as a cannoneer.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the reasons discussed below, such competent nexus evidence is lacking.

The Veteran is a lay witness in this case.  He is not competent to diagnose any medical disorder or render an opinion in his own right as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran offers his own lay opinion that his bilateral hearing loss is related to in-service noise exposure, lay evidence can be competent and sufficient to establish the elements of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether lay evidence is competent in a particular case is a factual determination for the Board to decide.  Id., at 1377 & n. 4.  A lay observer may testify to matters within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Personal knowledge is that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted.  Id.  The Veteran is competent to report that his private doctor told him that his hearing loss is related to in-service noise exposure.  His statements that his bilateral hearing loss is related to his in-service noise exposure are not otherwise rooted in his personal knowledge.  He has not alleged diminished hearing that he first noticed during service or that he has had diminished hearing since service.  Thus, he does not offer competent lay evidence apart from the report of his private doctor's opinion.  

The Board finds the Veteran's statement that his private doctor told him that his hearing loss was related to in-service noise exposure is not entitled to significant probative weight.  The probative weight of a medical opinion lies in its rationale and how closely it hews to the underlying facts.  See Nieves-Rodriguez.  This opinion was without the underlying rationale and factual predicate underlying the opinion is not apparent.  The Veteran has not indicated that his private doctor had the benefit of his service treatment records and Reserve treatment records in formulating his opinion.  There is also no indication that the doctor accounted for the lack of diminished hearing during or after service or the Veteran's post-service employment as a mechanic.  While the statement is competent and the Board finds it credible, the statement is simply not entitled to great probative weight.  

The July 2007 VA opinion addresses whether the Veteran's current bilateral hearing loss is related to in-service noise exposure.  The examiner indicated that the 2006 and 2007 audiometric results indicated a mild bilateral hearing loss.  Working from the position that the separation audiometric results were not valid or reliable, the examiner indicated that there is no way to determine how much, if any, of the current hearing loss is associated with noise exposure during service.  The examiner had the benefit of claims file review and provided a factual predicate and rationale for the opinion offered.  The Board finds that this opinion is entitled to great probative weight as it meets the legal indicia of reliability.  See Nieves-Rodriguez.  

The Board finds that the evidence against a nexus to service outweighs the evidence in favor.  The Veteran has a current hearing loss disability which has been found to be mild.  The Veteran had noise exposure during service in field artillery in Vietnam, but not diminished hearing during or since service.  The July 2007 VA opinion indicates that the 1972 separation examination which shows a hearing loss disability at separation is not valid.  The Veteran's account of his private doctor's opinion is not entitled to significant probative value, as discussed.  The July 2007 VA opinion indicates that the invalid audiometric findings defeat the attempt to determine the existence of a nexus relationship.  The Board finds that the preponderance of the evidence is against a finding of a relationship between the Veteran's current hearing loss disability and any incident of service, including service in the field artillery.  Service connection on a direct basis must be denied.  See Shedden, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The appeal for an increased rating for diabetes mellitus with nephropathy is dismissed.

Service connection for bilateral hearing loss is denied.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the acquired psychiatric disability claim in part to provide the Veteran with a VA examination.  The Board also recharacterized the appeal because the VA treatment records also show that the Veteran has been diagnosed as having major depressive disorder at times.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's VA treatment records show that he was diagnosed with a depressive disorder not otherwise specified in January 2007.  An Axis I diagnosis of depressive disorder, NOS, was again noted in a February 2010 VA mental health outpatient note.  The Veteran was seen for a March 2012 VA examination.  The examiner conducted a full interview and reviewed the claims file.  The examiner concluded that the Veteran did not have a diagnosable psychiatric disability.  

This examination is not adequate for ratings purposes.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the March 2012 VA examiner indicated that the Veteran did not have a diagnosis of a psychiatric disorder, the examiner should have provided an opinion as to whether the depression that he was diagnosed with in 2007 was at least as likely as not related to service.  

In a February 2009 statement, the Veteran insists that he has PTSD for which he was treated by the Guam Vet Center and by a VA psychologist at a community based outpatient clinic.  The Veteran's record shows that he took stress and anger management and communication skills building classes at the Vet Center from June to August 2007.  As the Veteran contends that these records are pertinent, the Board takes this opportunity to obtain them.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health treatment records from the Guam Vet Center for the period of June to August 2007.

2.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the March 2012 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed psychiatric disorder.  The examination report should reflect that such review has been accomplished. 

After undertaking a longitudinal review of the pertinent medical evidence, the examiner should render an opinion as to whether a psychiatric diagnosis is identified at any time since February 2004 when the Veteran submitted his claim and whether it is at least as likely as not (50 percent or greater) that a psychiatric disorder, to include depressive disorder NOS first indicated to be diagnosed in 2007, was at least as likely as not related to service or any incident therein, even though the March 2012 VA examination report indicates that Veteran longer meets the diagnostic criteria for a depressive disorder NOS.

The examiner should fully explain any opinion expressed. If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


